Title: From Thomas Jefferson to George Washington, [ca. 2–4 September 1793]
From: Jefferson, Thomas
To: Washington, George



[ca. 2–4 Sep. 1793]

Th: Jefferson has the honor to inclose to the President his letter of Aug. 7. to Mr. Hammond, which was confined to the special cases of three vessels therein named. The object of Mr. Hammond’s letter of Aug. 30. is to obtain from the government a declaration that the principle of those special cases shall be extended to all captures made within our waters or by the proscribed vessels, whether before or after the 7th. of Aug. and to establish, as a general rule, restitution, or compensation. The forming a general rule requires great caution. Th:J. in preparing the draught of an answer to Mr. Hammond, has endeavored to establish what he thinks the true grounds on which a general rule should be formed. But, if the President approves of it, he would wish to send the draught to the Secretaries of the Treasury and war, and Atty. Genl. for their consideration and amendments, or to meet on the subject, when an answer to the latter part of the letter might also be agreed on.
